DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 and 10-23 filed June 26th 2020 are currently pending and the subject matter of this Office Action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i). the species of multikinase inhibitor;
(ii). the species of a prostatic disease or disorder associated with epithelial hyperplasia and/or fibrosis;  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
the species of multikinase inhibitor and species of prostatic disease lack unity of invention because it does not make a contribution over the prior art in view of Rees et al 
 Applicant is required, in reply to this action, to elect a single disclosed species of multikinase inhibitor to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
 In addition, Applicant is required, in reply to this action, to elect a single disclosed species of a prostatic disease or disorder associated with epithelial hyperplasia and/or fibrosis to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-6 and 10-23. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species of groups (i) and (ii) above to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
 During a telephone conversation with David Old on 10/22/2021 a provisional election was made without traverse to prosecute the species of lenvatinib as the species of multi-kinase inhibitor and benign prostate hyperplasia as the species of prostatic disease and disorder. Affirmation of this election must be made by applicant in replying to this Office action. Claims 4-5, 10-13, 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-3, 6, 14 and 18-23 are the subject matter of this Office Action.
Priority
Acknowledgement is made of the national stage entry of PCT/US2017069166 filed 12/30/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rees et al (WO2004/062666 published 07/29/2004) as evidenced by Ishizaki (Molecular Pharmacology Vo. 57, pages 976-983 published 2000).
 Rees teaches the treatment of benign prostate hyperplasia comprising administering a therapeutically effective amount of the kinase inhibitor (+)-(R)-trans-4-(1-aminoethyl)-N-(4-pyridyl)cyclohexanecarboxamide hydrochloride, or Y-27632 (abstract, page 44 lines 15-30, page 52-53, Figures 2-3, claims 1, 8-10), 
 Said kinase inhibitor effectively reduces the size of the prostate in a subject in need by inhibiting smooth muscle cell proliferation in the prostate (abstract). 
 Transdermal, intravenous, intraurethral and parenteral administration of the kinase inhibitor to said subject is embraced in the methodology of Rees (page 45 lines 
As evidenced by Ishizaki (Molecular Pharmacology Vo. 57, pages 976-983 published 2000), said kinase inhibitor Y-27632 is a multi-kinase inhibitor as it is effective at inhibiting ROCK kinase, in addition to PKC and PKA (page 978, Table 1). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 14, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsui (International Journal of Cancer, Vol. 122 pages 664-671 published 2008) and Cao (US2012/0178707 published 06/12/2012).  
Matsui (International Journal of Cancer, Vol. 122 pages 664-671 published 2008) teaches that compound E7080 is a multikinase inhibitor with selective potency at inhibiting activity of both VEGF receptor 2 (KDR) and VEGF receptor 1 (Flt-1) (abstract, Table 1, Figure 1).  
 
    PNG
    media_image1.png
    598
    954
    media_image1.png
    Greyscale

As evidenced by CAS Registry Database, the disclosed E7080 of Matsui corresponds to the claimed multikinase inhibitor lenvatinib. 
However, Matsui does not specifically teach treating benign prostate hyperplasia in a subject comprising administering the VEGFR-1 and VEGFR-2 inhibiting E-7080 to a subject in need thereof. 
Cao teaches the treatment of benign prostate hyperplasia and symptoms thereof comprising administering a therapeutically effective amount of an inhibitor of VEGF 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to employ the art-recognized VEGFR-1 and VEGFR-2 inhibitor lenvatinib as effective agent to treat benign prostate hyperplasia in a subject in view of the teachings of Cao. 
MPEP 2143 provides rationale for a conclusion of obviousness including: (A) Combining prior art elements according to known methods to obtain predictable results;
In the instant case, it was known in the art to treat benign prostate hyperplasia in a subject comprising administering an effective amount of an inhibitor of VEGF receptors 1 and 2 in order to ameliorate or alleviate the severity of the prostate condition (Cao: [0102]-[0105], [0108]-[0114]). Accordingly, said artisan would have been motivated to employ the art-recognized VEGFR-1/2 inhibitor lenvatinib in the benign prostate hyperplasia treating regimen of Cao, arriving at the claimed methodology with a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsui (International Journal of Cancer, Vol. 122 pages 664-671 published 2008) and Cao (US2012/0178707 published 06/12/2012) as applied to claims 1-3, 6, 14, 20, 22-23 above, in view of Andersson (Current Opinion in Urology Vol. 25 pages 12-18, published 2015).
 As disclosed above, the combination of Matsui and Cao render obvious the administration of the art-recognized VEGFR-1 and VEGFR-2 lenvatinib to treat benign prostate hyperplasia in a subject in need as it was known in the art to administer an effective amount of an inhibitor of VEGF receptors 1 and 2 in order to ameliorate or alleviate the severity of the prostate condition. 
However, the combination of Matsui and Cao do not specifically teach administering the benign prostate hyperplasia treating VEGFR-1 and VEGFR-2 inhibitor via intra-prostate injection.
 Andersson teaches treating symptoms of benign prostate hyperplasia including lower urinary tract symptoms remains a challenge. Intra-prostatic injection of therapeutic agents is taught by Andersson as a suitable methodology to deliver the therapeutic agent to targeted tissue in order to reduce prostate volume in the patient with few adverse effects (page 14 left col., page 17 left col.).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the benign prostate hyperplasia treating VEGFR-1 and VEGFR-2 inhibitor lenvatinib via intra-prostate injection in order to treat the prostatic disorder in the patient in view of Andersson. 
Motivation to administer the benign prostate hyperplasia treating VEGFR-1 and VEGFR-2 inhibiting lenvatinib via intra-prostatic injection logically flows from the fact that intra-prostatic injection of therapeutic agents is an effective strategy to deliver said agents in order to reduce prostate volume in the patient with few adverse effects. Accordingly, said artisan would have predicted that administration of the VEGFR-1 and VEGFR-2 inhibiting lenvatinib, via intra-prostate injection would have treated the patient . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsui (International Journal of Cancer, Vol. 122 pages 664-671 published 2008) and Cao (US2012/0178707 published 06/12/2012) as applied to claims 1-3, 6, 14, 20, 22-23 above, in view of Moran (US2009/0005767 published 01/01/2009).
 As disclosed above, the combination of Matsui and Cao render obvious the administration of the art-recognized VEGFR-1 and VEGFR-2 lenvatinib to treat benign prostate hyperplasia in a subject in need as it was known in the art that administering an inhibitor of VEGF receptors 1 and 2 is effective at ameliorating or alleviating the severity of the prostate condition. 
However, the combination of Matsui and Cao do not specifically teach administering the benign prostate hyperplasia treating VEGFR-1 and VEGFR-2 inhibitor via periprostatic injection. 
Moran teaches treating symptoms of benign prostate hyperplasia and lower urinary tract symptoms in a subject in need (abstract, Figure 1). Peri-prostatic injection is taught by Moran as a suitable methodology to deliver the therapeutic agent to target the prostatic disorder ([0028], claims 1, 7-8).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the benign prostate hyperplasia treating 
Motivation to administer the benign prostate hyperplasia treating VEGFR-1 and VEGFR-2 inhibiting lenvatinib via intra-prostatic injection logically flows from the fact that peri-prostatic injection of therapeutic agents is an effective strategy to deliver said agents to the targeted tissue in order to treat the disorder. Accordingly, said artisan would have predicted that administration of the VEGFR-1 and VEGFR-2 inhibiting lenvatinib, via peri-prostate injection would have treated the patient with benign prostate hyperplasia, arriving at the claimed methodology with a reasonable expectation of success.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 of copending Application No. 17267938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the applications are . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628